Citation Nr: 0104502	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  98-11 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO decision that denied service 
connection for PTSD.  The veteran failed to report for a 
Board hearing which was scheduled to take place in January 
2001.


REMAND

The RO denied the claim for service connection for PTSD on 
the rationale that the claim was not well grounded.  However, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
notice to a claimant and the duty to assist.  This change in 
law is applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The veteran claims service connection for PTSD due to 
stressors he allegedly experienced in Vietnam.  His service 
personnel records show that during his active duty in the 
Army he was stationed in Vietnam from April 1969 to April 
1970, assigned to Headquarters and Headquarters Battery of II 
FFORCEV Artillery.  His reported primary military duties 
while in Vietnam included message clerk and teletype 
operator, and his service records do not reflect that he 
served in combat.  A number of examination and treatment 
reports in recent years show a PTSD diagnosis (among other 
diagnoses), although a VA compensation examination did not 
find a diagnosis of PTSD.  Regardless of diagnosis, service 
connection for PTSD requires credible evidence of an in-
service stressor.  38 C.F.R. § 3.304(f).  Since the veteran 
did not engage in combat, his statements are inadequate to 
prove the occurrence of a stressor in service; such a 
stressor must be established by official service records or 
other credible supporting evidence.  Cohen v. Brown, 10 
Vet.App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  
While he is apparently unable to give specific details (i.e., 
names, dates, etc.) of his claimed stressors, he reports he 
saw a fellow soldier die of a self-inflicted gunshot wound to 
the head and was almost shot by a fellow soldier while on 
guard duty.  See letter received from the veteran on April 
30, 1998.  The RO has not made an effort to corroborate his 
statements of stressors with the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR).  In the judgment of 
the Board, such should be accomplished as part of the duty to 
assist.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

As noted the record contains diagnoses of PTSD, but there is 
a conflict in the record regarding such diagnosis, and even 
when diagnosed, PTSD has not been linked to a verified 
stressor.  Another VA examination should be provided to 
ascertain whether there is a clear diagnosis of PTSD based on 
any verified in-service stressor.  38 C.F.R. § 3.304(f); 
Cohen, supra.  Any other pertinent medical records since 
service should also be obtained.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should forward the veteran's 
statement received at the RO in April 
1998 (along with copies of his service 
personnel records and any other relevant 
evidence) to the USASCRUR, and request 
that organization investigate and attempt 
to verify the alleged stressors.

2.  The RO should obtain any other post-
service medical records, which are not 
already on file, concerning PTSD.

3.  The veteran should be afforded 
another VA psychiatric examination 
concerning the claim for service 
connection for PTSD.  The claims folder 
must be provided to and reviewed by the 
examiner.  The examiner should identify 
all current psychiatric disorders, and 
PTSD should be diagnosed or ruled out in 
accordance with the standards of DSM-IV.  
If PTSD is diagnosed, the doctor should 
clearly identify the claimed events which 
are considered stressors supporting the 
diagnosis, and the doctor should fully 
explain why the stressors are considered 
sufficient under the standards of DSM-IV.

4.  The RO should ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim for service connection 
for PTSD.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any subsequent regulations and 
VA and court instructions on the subject.  

5.  After completion of the foregoing, the 
RO should review, on the merits, the claim 
for service connection for PTSD.  If the 
claim remains denied, the RO should 
provide the veteran and his representative 
with a supplemental statement of the case, 
and give them an opportunity to respond, 
before the case is returned to the Board.




The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).


